

115 HRES 720 IH: Recognizing the coordinated struggle of workers on the 50th anniversary of the 1968 Memphis sanitation workers strike to voice their grievances and reach a collective agreement for rights in the workplace.
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 720IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Cohen (for himself, Ms. Adams, Mr. Brady of Pennsylvania, Ms. Bass, Mr. Capuano, Mr. Cooper, Mr. Doggett, Ms. Kaptur, Mr. Lewis of Georgia, Mr. Sean Patrick Maloney of New York, Ms. Moore, Mrs. Napolitano, Mr. Pallone, Mr. Pascrell, Mr. Rush, Ms. Wasserman Schultz, Mr. Duncan of Tennessee, Mrs. Black, Ms. Jackson Lee, Mr. Beyer, Mr. DeSaulnier, Mr. McGovern, Ms. Norton, Mr. Bishop of Georgia, Mr. Scott of Virginia, Mr. Richmond, Mr. Danny K. Davis of Illinois, Ms. Lee, Mr. David Scott of Georgia, Mrs. Beatty, Ms. Sewell of Alabama, Mrs. Watson Coleman, Mr. Cummings, Ms. Barragán, Mr. Carson of Indiana, Mr. Khanna, Mr. Norcross, Mr. Johnson of Georgia, Mr. Fleischmann, Mr. McEachin, Ms. Maxine Waters of California, Ms. Judy Chu of California, Mr. DesJarlais, Ms. Schakowsky, Mr. Veasey, Mr. Evans, Mr. Yarmuth, Ms. Wilson of Florida, Mr. Hastings, Ms. Castor of Florida, Mr. Roe of Tennessee, Mr. Kustoff of Tennessee, Mrs. Blackburn, Mr. Welch, Mr. Raskin, Mr. Brown of Maryland, Mr. Lynch, Mr. Butterfield, Mr. Jeffries, Ms. Jayapal, Mr. Ellison, Mrs. Demings, Mr. Cartwright, Mr. Neal, Mr. Ryan of Ohio, Mr. Blumenauer, Ms. Eddie Bernice Johnson of Texas, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the coordinated struggle of workers on the 50th anniversary of the 1968 Memphis
			 sanitation workers strike to voice their grievances and reach a collective
			 agreement for rights in the workplace.
	
 Whereas, in 1968, 1,300 African-American sanitation workers in Memphis, Tennessee, fought for collective bargaining rights and equality in the workplace;
 Whereas in the struggle for workers’ rights, the American Federation of State, County and Municipal Employees (AFSCME) integrated the labor movement and the civil rights movement in a demand for basic human rights and respect for all men and women;
 Whereas Black employees doing most of the low-wage work in Memphis had almost no health care, pensions, or vacation, worked in deplorable conditions, and were shown disrespect by White supervisors;
 Whereas 40 percent of the workers qualified for welfare in order to supplement their low salaries and were denied the opportunity to improve their working conditions by Memphis Mayor Henry Loeb and the City Council;
 Whereas, on January 31, 1968, 22 Black sewer workers who reported for work were sent home when it began raining, losing a day’s pay, while White workers were not sent home and received a full day’s pay;
 Whereas, the following day, February 1, 1968, sanitation workers Echol Cole and Robert Walker sought refuge from a downpour in the hamper of a garbage truck amid putrefying garbage and were crushed to death when the compactor malfunctioned;
 Whereas, on February 12, 1968, Memphis sanitation and public employees went on strike after attempting last-minute negotiations with Mayor Loeb and the city on the terms of their employment, demanding that the city recognize their union, and provide a pay increase to $2.35 an hour from an average of $1.70, overtime pay, and promotions based on merit irrespective of race;
 Whereas in response to the workers’ demands, Mayor Loeb, on February 13, 1968, threatened to hire replacements unless workers returned to work;
 Whereas, on February 18, 1968, the President of AFSCME, Jerry Wurf, arrived in Memphis and negotiations began in the basement of St. Mary’s Episcopal Church with Rabbi James A. Wax of Temple Israel representing the Memphis Ministerial Association, mediating between the city and striking workers, assisted by Local 1733 President T.O. Jones and AFSCME Director of Legislative and Community Affairs William Lucy;
 Whereas after an all-night vigil outside City Hall on February 19–20, 1968, the National Association for the Advancement of Colored People (NAACP) and union workers called for a boycott of downtown businesses;
 Whereas, on February 23, 1968, 1,500 strikers and supporters organized a march to the Memphis City Hall, where, 11 days after the initial strike, the City Council refused to recognize the union;
 Whereas, in the following days, 500 White labor union members joined members of the clergy and sanitation workers in a march downtown, 116 strikers and supporters were arrested during a peaceful demonstration, and hundreds of high school students joined in another march led or supported by members of the clergy including Rabbi Wax, the Reverend Frank McRae of St. John’s United Methodist Church, Father Nicholas Vieron of Annunciation Greek Orthodox Church, and Dean William Dimmick of St. Mary’s;
 Whereas, on March 4, 1968, a proposal by State Senator Frank White to create a State mediation board to resolve the stalemate was rejected by Mayor Loeb;
 Whereas, on March 5, 1968, the Ministerial Association announced that Rev. Dr. Martin Luther King, Jr., would be traveling to Memphis on behalf of striking workers;
 Whereas, on March 7, 1968, the City Council voted to reject union dues checkoff for sanitation workers;
 Whereas, throughout March 1968, national civil rights leaders, including Roy Wilkins, Bayard Rustin, Ralph Abernathy, James Bevel, Andrew Young, and Jesse Jackson, among others, came to Memphis to rally the strikers;
 Whereas, on March 28, 1968, Rev. Dr. Martin Luther King, Jr., and the Reverend James Lawson of Centenary Methodist Church led a march from the sanitation workers’ gathering spot at Clayborn Temple and on to Beale Street which was marred by window-breaking and disintegrated into a riot as police responded with tear gas and gunfire;
 Whereas, also on March 28, 1968, 16-year-old Larry Payne was shot to death by a Memphis police officer, police arrested 280 mostly Black demonstrators, and the State legislature authorized a 7 p.m. curfew which was enforced by 4,000 members of the National Guard moving into Memphis;
 Whereas in response to Payne’s death, Rev. Dr. Martin Luther King, Jr., called Payne’s mother, Lizzie, offering consolation, and vowed to visit her on his return to Memphis;
 Whereas, also on March 28, 1968, and in response to Rev. Dr. Martin Luther King, Jr.’s promise to return to Memphis to lead a march based on the principles of nonviolence, the city obtained a temporary restraining order in Federal court forbidding such a march;
 Whereas in response to the temporary restraining order, AFSCME General Counsel Mel Wulf asked the firm of Burch, Porter and Johnson and attorneys Lucius E. Burch, Jr., David Caywood, Charles Newman, and W.J. Michael Cody to work on lifting the injunction to allow the march to proceed;
 Whereas Louis Lucas and Walter Bailey of the Ratner and Sugarmon firm were deeply involved in representing King and striking workers for the duration of the labor dispute;
 Whereas, on April 3, 1968, Rev. Dr. Martin Luther King, Jr., addressed a rally of 10,000 Black workers and residents, members of the clergy, White liberals, and union members at Mason Temple, the Memphis headquarters of the Church of God in Christ, for what would be his last speech, forever known for the lines I have been to the mountain top, and I may not get there with you but I want you to know tonight that we as a people will get to the promised land, linking the civil rights and labor movements and foreshadowing his fate;
 Whereas, on April 4, 1968, a daylong hearing on the city’s injunction resulted in an order from United States District Judge Bailey Brown in the late afternoon allowing the march, with some restrictions, to go forward on April 5, 1968;
 Whereas, on April 4, 1968, the day after his rallying cry for compromise, Rev. Dr. Martin Luther King, Jr., was assassinated by a sniper on the balcony outside of his Lorraine Motel room in Memphis;
 Whereas, on April 4, 1968, Memphis and cities across the country erupted in violent protests and rioting;
 Whereas, on April 5, 1968, Rabbi James A. Wax led a march from St. Mary’s Episcopal Church to City Hall and confronted Mayor Henry Loeb with the Nation watching on all three networks, telling him There are laws far greater than the laws of Memphis and Tennessee, and these are the laws of God;
 Whereas, on April 8, 1968, an estimated 42,000 people, led by the wife of Rev. Dr. King, Jr., Coretta Scott King, and her children, peacefully marched in memory of Dr. King and in support of the union’s requests;
 Whereas, on April 16, 1968, AFSCME announced that a 14-month contract had been agreed to and accepted, and included union dues check-off, a grievance procedure, and wage increases of 10 cents an hour in May and another 5 cents in September, ending the 3-month strike;
 Whereas, on April 29, 2011, the 1,300 sanitation worker strikers were inducted into the Department of Labor’s Labor Hall of Honor; and
 Whereas today, the integration of the civil rights and labor movements remains a work in progress and requires our continued vigilance: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 50th anniversary of the coordinated struggle of workers during the 1968 Memphis sanitation workers strike to voice their grievances and reach a collective agreement for rights in the workplace;
 (2)honors the perseverance of the 1,300 members of Local 1733 in urging social and economic equality in the workplace;
 (3)honors the memory and inspiring contribution of Rev. Dr. Martin Luther King, Jr., in the ultimate resolution of the labor dispute;
 (4)recognizes the contributions of all those named and unnamed who participated in the fight for justice during the strike; and
 (5)recognizes there is work to be done to improve both racial and labor relations. 